Citation Nr: 0323292	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from April 1983 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied the veteran's 
claim of entitlement to service connection for a bilateral 
knee disability.

In his January 1999 substantive appeal, VA Form 9, the 
veteran initially requested a hearing before the Board.  
However, when informed in May 2001 of the scheduled hearing, 
he requested that it be canceled in favor of a hearing before 
the Decision Review Officer at the RO.  In subsequent 
correspondence received at the RO in June 2001, the veteran 
canceled his request for a hearing before the Decision Review 
Officer.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
right knee issue has been obtained and associated with the 
claims file.

2.	The veteran does not have a current right knee disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1111, 1131, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify 

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In this regard the veteran has been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify him of the 
evidence needed to prevail on the claim.  In various 
correspondence and in VCAA letters dated in December 2001 and 
May 2002, the RO requested that the veteran supply 
information on medical providers who examined him, notified 
him of evidence still needed, what he could do to assist with 
his claims, and what evidence he needed to substantiate his 
claim.  The correspondence and letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not referenced any 
outstanding evidence that might aid in his claim that the RO 
has not made attempts to obtain, there is no identified 
evidence that has not been accounted for, the veteran has 
been given the opportunity to submit written argument, and 
has been provided with VA examinations.

The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim of entitlement to service connection and that there 
is no prejudice to him by appellate consideration of the 
claim at this time without another remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

II.  Background

Service medical records show that on enlistment examination 
in January 1983, the veteran checked "yes" to the question 
in block 11 of the Report of Medical History form, of "have 
you ever had or have you now" "trick" or locked knee.  He 
also indicated that he was in good health.  In blocks 18 and 
19 of the form, he indicated thumb dislocation age 15, August 
1970; knee x-rays, August 1970; knee August 1972 at a private 
hospital.  In block 25, the physician's summary included a 
dislocated thumb, left knee checked at ages 15 and 17.  On 
clinical evaluation, the physician described the lower 
extremities as normal.  The veteran was qualified for 
enlistment.

The service medical records (SMRs) include complaints and 
treatment for numerous injuries including July 1985 
complaints of stiffness in the cervical area, November 1986 
left wrist football injury, November 1987 avulsion fracture 
of the left 5th toe, March 1988 non-radiating low back pain, 
May 1989 treatment for ingrown toenail, December 1989 
treatment for laceration of the chin from football. A March 
1990 Periodic Report of Medical Examination described the 
lower extremities as normal.  February 1992 through July 1992 
SMRs show complaints of mechanical low back pain, muscle 
spasms, and back strain associated with pushing a car; and 
December 1992 notes show complaints and treatment for pain 
and point tenderness in the thoracic spine.

On separation examination dated in November 1992, in a Report 
of Medical History Form, the veteran noted in Block 8 that he 
was in "fair condition; no medications."  He checked "yes" 
to the question in block 11 of "have you ever had or have 
you now" swollen or painful joints; cramps in the legs; 
bone, joint or other deformity; broken bones; "trick" or 
locked knee; foot trouble.  On clinical evaluation in block 
25 of a November 1992 Report of Medical Examination and in 
item #25 of the SF 93 continuation sheet, the examiner 
summarized as follows: "Patient states to left knee 
swelling, 1985 to present, due to playing sports, no 
treatment sought, NS.  Patient states to cramps in legs 1985 
to present, etiology unknown no treatment sought . . . ."

The veteran filed a claim in January 1993 seeking 
compensation for ten disabilities, two of which were combined 
as related to back disability.  He did not claim disability 
of either knee at that time.  In March 1993, he underwent VA 
compensation and pension examination.  Examination of the 
knees noted the left knee with full extension, flexion to 140 
degrees, with no laxity, effusion, or tenderness of the 
joint, and femoral compression test was negative.  The right 
knee was noted with full extension and flexion to 140 
degrees, negative patellar compression test, with no effusion 
or laxity of the joint.

In January 1998, the veteran filed a claim of entitlement to 
service connection for "knees disability" which he alleged 
had "resulted in knee surgery." 

In support of his claim, he submitted a private hospital 
Discharge Summary report dated in August 1970, which shows 
admission for a compound dislocation of the 
metacarpophalangeal joint of the left thumb.  The notes 
reflect that x- rays of the left knee in August 1970 showed 
an "area of osteochondritis dissecans in the medial femoral 
condyle".  No free segment was noted and the knee 
examination was otherwise noted as negative.

A letter from his private physician dated in January 1995, 
indicated that he had been treated from May 1988 for cervico-
brachial syndrome and chronic thoraco-lumbar sprain/strain.

Also submitted were private Orthopedic Associates' progress 
notes, dated from January 1995 to April 1995.  The notes 
reveal that the veteran was a wrestling coach, and that in 
January 1995 he was wrestling with a heavyweight and somehow 
twisted his knee as he was trying to get up from the bottom 
position.  He reported medial knee pain since then, worse 
with activities, with popping on walking and giving way.  
Physical examination showed tenderness on the medial joint 
line and trace joint effusion.  There was minimal 
patellofemoral discomfort.  McMurray's caused pain especially 
in external rotation.  The knee was stable to Lachman's and 
pivot shift, anterior and posterior drawer sign, varus and 
valgus stress.  X-rays of the left knee showed a "chondral 
defect in the medial femoral condyle consistent most likely 
with an old osteochondritis dissecans lesion."  The examiner 
noted that no osseous components were seen, but suspected 
that this was loose based on the veteran's history and 
physical examination.  Recommended options were rehab to see 
if symptoms would subside, MRI to confirm the diagnosis and 
look at the meniscus, and arthroscope of the left knee.  It 
was noted that arthroscopy and possibly removal of fragment 
in the knee may give an increased risk of arthritis as there 
was a chondral defect.  The veteran decided to wait until 
after wrestling season and was put on home exercises.  In 
March 1995 he underwent arthroscopy of the left knee, partial 
medial meniscectomy and chondroplasty, medial femoral 
condyle.  In April 1995, he was released to activities at 
work.

Subsequent to his January 1998 claim for a knees disability, 
the veteran underwent VA examination in April 1998.  He 
reported that his knee problems began over 12 years prior to 
service in 1970.  He related he was in football in high 
school and sustained a severe laceration to his thumb as a 
sophomore.  While hospitalized for the thumb, his left knee 
gave out.  He recounted having occasional effusions in the 
joints and infections in his junior year.  He reported that 
in his senior year, his "right knee gave him some problems, 
with the original problems being his left knee."

On physical examination McMurray's sign was noted as negative 
bilaterally, and Lachman's was negative bilaterally, with a 
mild degree of increased laxity on the left knee.  
Crepitation was greater to palpation on the right than on the 
left.  There was no heat, redness, tenderness or swelling 
present and no effusion detected over either knee.  Diagnosis 
was noted as simple degenerative joint disease.  

April 1998 MRI of the left knee showed an impression of small 
joint effusion, osteochondral defect involving the medial 
femoral condyle with evidence of a free fragment in the 
intercondylar region anteriorly as described.  A metal 
artifact was noted, possibly related to previous surgery in 
the medial compartment as described.  Findings were noted as 
compatible with tear of the posterior horn of the medial 
meniscus.

In an August 1998 rating decision, the RO denied service 
connection for a bilateral knee disability as not shown in 
service.  In an August 1998 VA form 21-3148 Statement in 
Support of Claim, the veteran asserted that he had noted his 
knee conditions in his enlistment examination, and as such, 
service connection was warranted for his knees disability.

September 1999 progress notes from a private Orthopedics and 
Sports Medicine Center reflect a diagnosis of internal 
derangement of the left knee, with a chief complaint of left 
knee pain.  The orthopedic examiner noted that the veteran 
had been a wrestling coach after separation from military 
service, and had been having problems in his left knee for 
some time, for about six years prior to discharge from active 
duty, with pain, stiffness and soreness while involved in 
many sporting activities during active duty.  

The physician reported that the veteran continued to have 
problems after separation, and was evaluated in March 1995 
when x-rays revealed moderate osteoarthrosis with evidence of 
osteochondral injury to the knee at the point along the 
lateral aspect of the medial femoral condyle.  The veteran 
was noted as being in continued pain, discomfort and soreness 
since separation from service.  The physician concluded that 
the veteran's knee problems were "pre-existing prior to 
leaving the [military]", and that it had been mentioned "in 
his out processing interview."

On clinical examination, the physician noted an impression of 
pain along the medial joint line with moderate to severe 
crepitus.  Neurologically, the knee was described as intact, 
with range of motion from 5 degrees to 125 degrees, and 135 
degrees with discomfort.  Plane radiographs from 1995 to the 
present were reported as showing evidence of progression of 
his arthritis from 1995 to the present with significant 
craterization of the medial femoral condyle.  There was 
obvious flattening of the femoral condyle, osteochondral 
injury, osteophyte formation, and a progression of the 
arthrosis of the medial joint line as well as the patello 
femoral joint.  The physician noted that there was no 
question that the veteran had his radiographic changes while 
in the military, and that he was "definitely having 
problems" at the time of his exit from military service.  
Impression was noted of progressive osteoarthrosis left knee 
status post medial meniscectomy, status post continued pain 
and discomfort from days in the military.

February 2001 private chiropractic treatment notes show 
complaints of left knee pain and aching.  The chiropractor 
concluded that the veteran had chronic knee problems.  April 
2001 through September 2001 VA outpatient treatment notes 
show complaints of left knee pain and discomfort.  

In a July 2002 rating decision and supplemental statement of 
the case, the RO readjudicated the claim for service 
connection for bilateral knee disability under the VCAA, and 
the claim was denied.

In a September 2002 statement, the veteran asserted that he 
revealed on his enlistment papers that he had a problem with 
his left knee, and had experienced left knee problems prior 
to service.  He related that his participation in many sports 
during service resulted in left knee swelling and pain during 
service, and that he often had to ice it down.  He stated 
that he never complained about his knee problems because he 
feared discharge since he entered with a knee problem, and 
had seen this happen to a female airman who came into the 
service with a knee problem, and that this weighed a lot on 
his decision not to seek medical treatment for his knees 
while in service.  He maintained that he revealed his left 
knee condition in his enlistment and separation examinations 
and the military did not "check it out."

In numerous statements, the veteran and his representative 
argue that a pre-existing knee condition was aggravated by 
military service, and service connection is warranted for a 
bilateral knee disability.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination. 
38 U.S.C.A. §§ 1111. 

The presumption of soundness can be rebutted by clear and 
unmistakable (obvious or manifest) evidence which 
demonstrates that the disorder existed prior to entry into 
service, and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111; Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003.

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened. Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition", that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In the present case, the evidence reflects that the veteran's 
1983 enlistment examination noted left knee x-rays prior to 
service in August 1970.  August 1970 records of private 
hospitalization confirm a prior diagnosis of osteochondritis 
dissecans of the left knee.  On clinical evaluation at 
induction, the knees were noted as normal by the examiner.  

The service medical records show no complaints, diagnoses or 
treatment for either knee, although at separation in 1992, 
the veteran reported left knee swelling since 1985.  Post 
separation, in March 1993 VA examination, both knees were 
noted with normal function.  There is no evidence of a 
symptomatic knee disability during service, or post-service, 
until 1995, when the veteran reported a wrestling injury to 
the left knee, with related severe symptomatology.  

As to the veteran's right knee, as previously discussed, 
other than the veteran's own statements, there is no 
competent medical evidence of a pre-existing right knee 
condition.  The service medical records are completely devoid 
of any complaints, diagnosis or treatment for the right knee 
during service, or after service.  No assertion of right knee 
disability is of record until the April 1998 VA examination, 
when the veteran asserted that he had "problems" with his 
right knee in high school prior to service.  Further, apart 
from a reference to crepitus on palpation in the April 1998 
VA examination, the record contains no diagnosis of a right 
knee disability.  

The Board notes that in a September 1999 private orthopedic 
and sports evaluation, the examiner made a diagnosis of 
internal derangement of the left knee, and opined that the 
veteran's knee disability shows the existence of radiographic 
changes in service, and that the veteran was "having 
problems" at separation.  

The Board recognizes the veteran's statements in support of 
his claim, but notes that lay statements are not competent 
medical evidence of disability.  The veteran is competent to 
report any symptoms that he experienced (or observed, in the 
case of a fellow service member) see Gregory v. Brown, 8 Vet. 
App. 563, 569 (1996), but does not have the medical expertise 
to diagnose those symptoms to be manifestations of increased 
disability, see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  There is no reasonable doubt on this matter that 
could be resolved in the veteran's favor.


ORDER

Service connection for a right knee disability is denied


REMAND

The veteran has submitted a 1999 opinion from Bedford County 
Orthopedic and Sports Medicine Center which suggests his left 
knee problems may have begun in service.  This opinion 
requires medical evaluation.  Accordingly, the case is 
remanded for further development as follows:

The veteran should be afforded a VA knee 
examination to determine the nature of 
his left knee disabilities and their 
etiology.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should offer an opinion, as to 
each left knee disability identified, as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the disability began in 
service.  With respect to osteochondritis 
dissecans, identified by x-ray prior to 
service, the examiner should state 
whether this disability clearly and 
unmistakably did not increase during 
service.

Thereafter, if the benefit sought on appeal is not granted, 
the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

